PER CURIAM.
Appellant was convicted of three violations of the Florida Comprehensive Drug Abuse Prevention and Control Act and was given concurrent four-year sentences for each conviction. These judgments are affirmed.
However, the crime prosecuted in case no. 74-4596 (appeal case no. 74-1543) was a misdemeanor, rather than a felony. It was properly triable in circuit court under Fla.Stat., § 26.012(2) (d) (1973), but the sentence could not exceed the one year maximum for a misdemeanor. Therefore, the sentence in that case is hereby reduced to a term of one year, and the court below is requested to correct its records accordingly.
HOBSON, Acting C. J., and GRIMES and SCHEB, JJ., concur.